DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it should commence on a separate sheet which may not include other parts of the application or other material. See MPEP § 608.01(b).
Appropriate corrections are required.

Claim Objections
In claims 1 and 17, the limitation “useful in the manufacture” should be amended to “useful in [[the]] manufacture” since the word “manufacture” here is an uncountable noun.
To enhance clarity, in claim 2 the limitation “wherein calibrating” should be amended to “wherein said calibrating”.
To enhance clarity, in claim 4 the limitation “wherein processing” should be amended to “wherein said processing”.
In claims 8, 12 and 17, the limitation “said at least said first reference” should be changed to “said at least [[said]] a first reference”, since the phrase “at least a” means one or more than one.
To enhance clarity, in claim 12 the limitation “said initially-uncalibrated misregistration metrology tool” should be amended to “said at least one initially-uncalibrated misregistration metrology tool”.
To enhance clarity, in claims 14 and 15 the limitation “said misregistration data set” should be amended to “said first misregistration data set”.
To enhance clarity, in claims 24 and 28 the limitation “said at least one first reference misregistration metrology tool” should be amended to “said at least [[one]] a first reference misregistration metrology tool”.
To enhance clarity, in claims 30 and 31 the limitation “said misregistration data set” should be amended to “said first misregistration data set”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-8, 10-12 and 14-16, 17-21, 23-24, 26-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “using said at least one initially-uncalibrated misregistration metrology tool, said initially-uncalibrated misregistration metrology tool using said calibrated set of measurement parameters for said measuring” which causes confusion. It is unclear if the recited “said measuring” refers to the measuring by “first reference misregistration metrology tool”, or refers to the measuring by “initially-uncalibrated misregistration metrology tool”. For continuing examination purpose, this limitation has been construed as “by using said at least one initially-uncalibrated misregistration metrology tool
Claims 1, 3 and 4 recite a limitation “misregistration parameters” which causes confusion. For continuing examination purpose, this limitation has been construed as “measurement parameters”.
Claims 5 and 21 recite a limitation “machine-learning algorithm comprises at least one of: a neural network analysis; a principle component analysis; a support vector machine; a decision tree; and a gaussian process”. The plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”. For more details please see Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004). According to the disclosure of the specification paragraph [0036], the intended meaning of the limitation should be one of the recited algorithms. For continuing examination purpose, this limitation in the claims has been construed as "machine-learning algorithm comprises at least one of: a neural network analysis; a principle component analysis; a support vector machine; a decision tree; [[and]] or a gaussian process”.
Claim 17 recites a limitation “at least a first initially-uncalibrated misregistration metrology tool” which introduces confusion. For continuing examination purpose, this limitation has been construed as “at least one initially-uncalibrated misregistration metrology tool”. Claims 18-21, 23-24, 26-28 and 30-32 depend on claim 17, so they are also rejected since they have inherited the same deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 17, 18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2013/0132021 A1, hereinafter as “Kwak”) in view of OGAWA (US 2018/0107947 A1, hereinafter as “OGAWA”). 
Regarding claim 1, Kwak teaches:
A multiple-tool parameter set calibration and misregistration measurement method useful in manufacture of semiconductor devices comprising:
using at least a first reference misregistration metrology tool (FIG. 1: the spectroscopic ellipsometer 101 which includes spectrometer 104, analyzer 109, polarizer 107 and illuminator 102) using a first set of measurement parameters ([0039]: “System parameters are parameters used to characterize the inspection tool (e.g., ellipsometer 101). Exemplary system parameters include angle of incidence (AOI), analyzer angle(A0), polarizer angle (P0), illumination wavelength, numerical aperture (NA), etc.”. This teaches the metrology tool 101 uses a set of system parameters, which is a first set of measurement parameters, to measure the wafer) to measure misregistration between at least two layers on a wafer (FIG.s 1, 2 and 3: the tool 101 is to measure misregistration between multiple layers on a wafer 112), said wafer being selected from a batch of wafers (the wafer 112 is selected from a batch of wafers to be measured), thereby generating a first misregistration data set ([0021]: “the one or more computing systems 116 are configured to receive the results of the one or more sampling processes from the spectrometer. The results include an indication of the measured spectral response of the specimen by target inspection system 100”. This teaches the tool 101 generates a first measurement data set of the wafer);
transmitting said first set of measurement parameters (FIG. 1 and [0036]: “Any of polarizer 107 and analyzer 109 may be configured to rotate about their optical axis during a measurement operation. … Computing system 116 may also receive data indicative of the angular orientation of analyzer 109 from an analyzer position sensor associated with analyzer 109. Similarly, computing system 116 may also receive data indicative of the angular orientation of polarizer 107 from a polarizer position sensor associated with polarizer 107.Computing system 116 may be programmed with software for processing such orientation data in an appropriate manner”. This teaches the system parameters such as the analyzer angle and polarizer angle are transmitted to the computing system 116, which is the CSMPG)  and said first misregistration data set (FIG.1 and [0021]: “the one or more computing systems 116 are configured to receive the results of the one or more sampling processes from the spectrometer. The results include an indication of the measured spectral response of the specimen by target inspection system 100”. This teaches to transmit the first measurement data set to the computing system 116, which is the CSMPG) to a calibrated set of measurement parameters generator (CSMPG) (computing system 116 in FIG. 1 is the CSMPG);
processing said first set of measurement parameters and said first misregistration data set, using said CSMPG, thereby generating a calibrated set of measurement parameters ([0040]: “one aspect, system parameter values of a target inspection system are calibrated such that differences between a spectral error associated with a measurement of a specimen by the target inspection system and a spectral error associated with a measurement of the same specimen by a reference inspection system are minimized.            ….System parameters being calibrated are tuned such that the resulting spectral error is close to that of the reference inspection system without modifying specimen parameters”; And [0049]: “The error function presented in equation (8) is provided by way of example. Many other error functions may be employed to drive the regression of the system parameter values”. All these teach the computing system 116 generates a calibrated set of system parameters/(a calibrated set of measurement parameters) based on the received first set of system parameters and the first measurement data set of the wafer);
Kwak teaches all the limitations except that Kwak does not teach to share the calibrated system parameters/(measurement parameters) with other metrology tools. Specifically, Kwak teaches all the limitations except that transmitting said calibrated set of measurement parameters from said CSMPG to at least one initially-uncalibrated misregistration metrology tool; calibrating said at least one initially-uncalibrated misregistration metrology tool based on said calibrated set of measurement parameters; and thereafter measuring misregistration between at least two layers of at least one wafer, selected from said batch of wafers, by using said at least one initially-uncalibrated misregistration metrology tool using said calibrated set of measurement parameters.
However, OGAWA teaches to share a calibrated system settings of a machine tool with other machine tools. Specifically, OGAWA teaches in an analogous art: 
transmitting calibrated set of parameters from machine learning apparatus to at least one initially-uncalibrated tool (FIG. 6 and [0092-0093]: “the machine learning apparatus 2 can determine the setting value in the machining program of the machine tool 1. … The machine learning apparatus can be connected with a plurality of machine tools. … the machine learning apparatus can set the setting value in the machining program for each of the machine tools. The machine learning apparatus can share information acquired through learning the machining program for one machine tool and information acquired through learning the machining program for another machine tool”. All these teach the machine learning apparatus 2 determines a calibrated set of setting values for machine tool 1, and shares it to other machine tools);
Since Kwak teaches to calibrate multiple metrology tools ([0051]: “in a manufacturing context, it may be advantageous to have a fleet of inspection systems each calibrated by SEBC with respect to a single reference inspection system”), and since in Kwak’s teaching the calibrated parameters are used to optimize/calibrate the measurements of the metrology tool, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak based on the teaching of OGAWA, to make the method to further comprise transmitting said calibrated set of measurement parameters from said CSMPG to at least one initially-uncalibrated misregistration metrology tool; calibrating said at least one initially-uncalibrated misregistration metrology tool based on said calibrated set of measurement parameters; and thereafter measuring misregistration between at least two layers of at least one wafer, selected from said batch of wafers, by using said at least one initially-uncalibrated misregistration metrology tool using said calibrated set of measurement parameters. One of ordinary skill in the art would have been motivated to do this modification since sharing the calibrated parameters can make the machine tools to work more “efficiently”, as OGAWA teaches in [0094]. 

Regarding claim 2, Kwak-OGAWA teach all the limitations of claim 1.
OGAWA further teaches:
calibrating a plurality of initially-uncalibrated tools (FIG. 6 and [0092-0093]: “the machine learning apparatus 2 can determine the setting value in the machining program of the machine tool 1. … The machine learning apparatus can be connected with a plurality of machine tools. … the machine learning apparatus can set the setting value in the machining program for each of the machine tools. The machine learning apparatus can share information acquired through learning the machining program for one machine tool and information acquired through learning the machining program for another machine tool”. All these teach the machine learning apparatus 2 connects with a plurality of machine tools, and it determines a calibrated set of setting values for machine tool 1 and shares it to other machine tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kwak based on the teaching of OGAWA, to make the method wherein the calibrating said at least one initially-uncalibrated misregistration metrology tool comprises calibrating a plurality of initially-uncalibrated misregistration metrology tools. One of ordinary skill in the art would have been motivated to do this modification since sharing the calibrated parameters can make the machine tools to work more “efficiently”, as OGAWA teaches in [0094]. 

Regarding claim 4, Kwak-OGAWA teach all the limitations of claim 1.
Kwak further teaches:
said processing said first set of measurement parameters and said first misregistration data set comprises using a CSMPG algorithm (CSMPGA) ([0049]: “The error function presented in equation (8) is provided by way of example. Many other error functions may be employed to drive the regression of the system parameter values”. This teaches to use an regression algorithm to process the first set of measurement parameters and the first misregistration data set).

Regarding claim 5, Kwak-OGAWA teach all the limitations of claim 4.
OGAWA further teaches:
said CSMPGA comprises a machine-learning algorithm (FIG. 1: the machine learning apparatus 2), and wherein said machine-learning algorithm comprises at least one of:
a neural network analysis ([0026-0028]: “The machine learning apparatus 2 learns the machining program of the machine tool through reinforcement learning, for example, and outputs a modified machining program. The machine learning apparatus 2 includes an artificial intelligence unit 20… The artificial intelligence (AI) unit 20 can be formed, for example, by a neural network having a multilayer structure”);
a principle component analysis;
a support vector machine; 
a decision tree; or
a gaussian process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kwak based on the teaching of OGAWA, to make the method wherein said CSMPGA comprises a machine-learning algorithm, and wherein said machine-learning algorithm comprises at least one of: a neural network analysis; a principle component analysis; a support vector machine; a decision tree; or a gaussian process. One of ordinary skill in the art would have been motivated to do this modification since “[t]he machine learning apparatus has the function of extracting useful regularity, knowledge representation, criteria and the like from the aggregate of data input to the apparatus by analysis, outputting the results of the determination, and performing knowledge learning (machine learning)”, as OGAWA teaches in [0058]. 

Regarding claim 7, Kwak-OGAWA teach all the limitations of claim 4.
Kwak further teaches:
said CSMPGA comprises a regression analysis algorithm ([0049]: “The error function presented in equation (8) is provided by way of example. Many other error functions may be employed to drive the regression of the system parameter values”. This teaches to use an regression algorithm to process the first set of measurement parameters and the first misregistration data set).

Claim 17 recites a system conducting the operation steps of the method in claim 1 with patentably the same limitations. Therefore, claim 17 is rejected for the reason recited in the rejection of claim 1.

Claims 18, 20, 21 and 23 recite a system conducting the operation steps of the method in claims 2, 4, 5 and 7, respectively, with patentably the same limitations. Therefore, claims 18, 20, 21 and 23 are rejected for the reasons recited in the rejection of claims 2, 4, 5 and 7, respectively.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of OGAWA, and in further view of BOSTICK (US 2018/0364669 A1, hereinafter as “BOSTICK”). 
Regarding claim 3, Kwak-OGAWA teach all the limitations of claim 1, but they don’t teach the method further comprises, prior to said generating of said calibrated set of measurement parameters: using a second reference misregistration metrology tool using a second set of measurement parameters to measure misregistration between said at least two layers on a wafer selected from said batch of wafers, thereby generating a second misregistration data set; and transmitting said second set of measurement parameters and said second misregistration data set from said second reference misregistration metrology tool to said CSMPG and processing said second set of measurement parameters and said second misregistration data set, using said CSMPG, thereby generating said calibrated set of measurement parameters.
However, BOSTICK teaches in an analogous art that a set of optimal operating parameters are generated based on measured information of two or more devices (FIG. 1 and [0042]: “the condition based optimization module 225 determines a plurality of optimal parameters for the consumer appliance 105 based on varying conditions. As an example, the condition based optimization module 225 communicates with a plurality of units of the same model of washing machine as washing machine 305. Each of these washing machines regularly determines the irrespective condition, and provides this information to the condition based optimization module225. The condition based optimization module 225 then stores this information in the device data 220. That is, the device data 220 of the database 110 contains multiple entries of data foreach of the 1,000 washing machines. The condition based optimization module 225 may use all of the data stored within the device data 220 to determine the optimal settings for each of the washing machines”. BOSTICK also teaches in [0043]: “optimal operating parameters are determined for a plurality of consumer appliances from the data stored in the database”. This teaches to determine a set of optimal operating parameters based on the received information from multiple devices, and the determined set of optimal operating parameters is applied to multiple devices).
BOSTICK teaches that the washing machine 305 can be any type and any number of devices ([0032]). BOSTICK’s teaching can be combined into the teaching of Kwak-OGAWA so that the calibrated parameters are determined based on the measured information from multiple tools instead of only one tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak-OGAWA based on the teaching of BOSTICK, to make the method to further comprise prior to said generating of said calibrated set of measurement parameters: using a second reference misregistration metrology tool using a second set of measurement parameters to measure misregistration between said at least two layers on a wafer selected from said batch of wafers, thereby generating a second misregistration data set; and transmitting said second set of measurement parameters and said second misregistration data set from said second reference misregistration metrology tool to said CSMPG and processing said second set of measurement parameters and said second misregistration data set, using said CSMPG, thereby generating said calibrated set of measurement parameters. One of ordinary skill in the art would have been motivated to do this modification since the information from multiple devices can help determine an overall trend based on which the optimal operating parameters can be generated, as BOSTICK teaches in [0052] (“The condition based optimization module 225 may use the status 515 to determine a trend for the consumer appliances. While three status indicators are used for simplicity, a person skilled in the art would appreciate that any number or type of status indicators may be used”). 

Claim 19 recites a system conducting the operation steps of the method in claim 3 with patentably the same limitations. Therefore, claim 19 is rejected for the reason recited in the rejection of claim 3.

Allowable Subject Matter
Claims 8, 12, 16, 24, 28 and 32 would be allowable if rewritten in independent form including all of the limitations of their corresponding base claims, and if all the related objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action have been overcome after amendments.
Claims 10, 11, 14, 15, 26, 27, 30 and 31 depend on claims 8, 12, 16, 24 and 28 respectively. Claims 10, 11, 14, 15, 26, 27, 30 and 31 would be allowable if claims 8, 12, 16, 24 and 28 had been amended to be allowable, and if all the related objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action have been overcome after amendments.

Reason For Allowance
Claims 8, 16, 24 and 32 recite a limitation “wherein said calibrated set of measurement parameters comprises at least one of: a linear position of a wafer stage used in misregistration measurement; an azimuthal orientation of a wafer stage used in misregistration measurement; an elevation angular orientation of a wafer stage used in misregistration measurement; an axis along which misregistration is measured; a region of interest of a metrology target; a numerical aperture used in misregistration measurement; a polarization of light used in misregistration measurement; wavelengths of light used in misregistration measurement; a bandwidth of wavelengths of light used in misregistration measurement; an intensity of light used in misregistration measurement; a focal depth used in misregistration measurement; a camera used in misregistration measurement; a polarization of light used in misregistration measurement; an apodizer used in misregistration measurement; and an optics channel used in misregistration measurement”. No prior arts have been found to, individually or in combination, teach or suggest this limitation. 
Claims 12 and 28 recite a limitation “wherein said calibrated set of measurement parameters comprises at least one of: a linear position of a wafer stage used in misregistration measurement; an azimuthal orientation of a wafer stage used in misregistration measurement; an elevation angular orientation of a wafer stage used in misregistration measurement; an axis along which misregistration is measured; a region of interest of a metrology target; a numerical aperture used in misregistration measurement; a polarization of light used in misregistration measurement; wavelengths of light used in misregistration measurement; a bandwidth of wavelengths of light used in misregistration measurement; an intensity of light used in misregistration measurement; a focal depth used in misregistration measurement; a camera used in misregistration measurement; a polarization of light used in misregistration measurement; an apodizer used in misregistration measurement; and an optics channel used in misregistration measurement”. No prior arts have been found to, individually or in combination, teach or suggest this limitation. 
Claims 10,11, 14, 15, 26, 27, 30 and 31 depend on claims 8, 12, 24 and 28 respectively. Claims 10,11, 14, 15, 26, 27, 30 and 31 would be allowable if claims 8, 12, 24 and 28 are allowed. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Flock (US 2013/0245985 A1): teaches a method to calibrate wafer metrology tools to achieve tool-to-tool matching for measurements of critical dimensions and film thickness;
Matsui (US 2020/0064832 A1): teaches a method to collect information from all devices/mowers, and generate optimal operation parameters based on the collected information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115